Title: Thomas Jefferson to Ferdinando Fairfax, 10 May 1818
From: Jefferson, Thomas
To: Fairfax, Ferdinando


          
            Monticello
May 10. 18.
          
          Th: Jefferson presents his compliments & his thanks to mr Fairfax for the pamphlet he has been so kind as to send him, and has the pleasure to concur with him in all it’s pacific sentiments. peace & prosperity are twin-brothers; so are war & demoralisation. one war in one man’s life is enough. Th:J. has seen two, and both pro aris et focis. he desires mr Fairfax to be assured of his continued esteem & salutes him with great respect.
        